Title: To James Madison from William Willis, 18 July 1804 (Abstract)
From: Willis, William
To: Madison, James


18 July 1804, Boston. “I have Rec’d a letter from the secretary of the treasury, informing me, that my account was referred to the accounting officers of the treasury, but that the allowing it depended on their having authority from you, Sir. I have therefore to request the favor of you sir, to inform me whether it is agreeable to you to give directions for their allowing me those small accounts. It seems the objections hitherto made against them, has been, their not being accompanied with vouchers. It was a thing next to impossible, to procure Vouchers for most part of the charges, as they are compos’d of items added up monthly, some of which Items were as low as ten cents. It is painfull to me to be Obliged to say any thing to induce the payment of these trifling accounts. They all amount to but about four hundred dollars; in supporting an apparently expensive Consulate for about five years at Barcelona, at which place there had been but three American Vessells from the American revolution till my arrival. By my exertions I drew there annually about 80 sail, most of which made profitable Voiages. I repelled a demand that was contemplated to have been made against the United States for three hundred & fifty thousand dollars, which was in the case of Mil⟨ls⟩ of the Ship Catherine of Baltimore. Indeed one half of the five years I was occupied in serving my Country & Countrymen, which has cost me thousands of dollars and when in a sudden & unexpected manner the Bashaw of tripoly declared war against the United States, there were in the Province of Catalonia about 30 Sail of American Vessells; those on the Coast I took the safest methods of getting into the Port of Barcelona and in order to reconcile the Masters and superCargoes to wait untill convoy arriv’d, I kept my house & table open to them, and gave them a particular dinner once every week. This was very expensive to me but it afforded me this sattisfaction, that by it I was serving my Country; for had these Vessells put to sea they would have been in the narrow part of the Mediteranean at the time the tripoline Comodore was, and most of them would Certainly have been taken. After all this, it is too painfull an Idea for me to entertain, that the triffling account which I have presented of about 400 dollars will be refus’d payment. But if this should be the case, altho I have much need of it, the sooner I know your positive determination the better. I therefore request your answer, Sir, on this subject.” Adds in a postscript: “When I was in Washington I left by accident on ⟨M⟩r Brents table in the office of State, an account Certified ⟨by⟩ William Bowen on Oath before Mr Cathalan at Mar⟨se⟩illes. It is on a large sheet of paper. I shall Esteem ⟨it⟩ as a great favor of you Sir, to Cause it to be ⟨en⟩clos’d to me at this place.”
